Citation Nr: 0317176	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  98-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a bunionectomy of the left foot with hallux 
valgus and degenerative changes.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a bunionectomy of the right foot with 
degenerative changes of the first metatarsophalangeal and 
hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted service connection for the above 
disabilities and assigned initial noncompensable ratings, 
effective from March 20, 1997.  In a September 1997 rating 
decision, the RO assigned separate, initial 10 percent 
ratings for the above disabilities.  The veteran has 
expressed dissatisfaction with these ratings and her claim 
remains in controversy where, as here, less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993). 

In August 1998, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A copy of the hearing transcript is associated with the 
record.

In January 1999, the Board remanded the case to the RO for 
additional development.  The case is now before the Board for 
further appellate consideration.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

In the present case, the Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

The RO will need to provide the veteran with specific 
information concerning what additional information she needs 
to submit to warrant entitlement to higher initial ratings 
and what information VA will attempt to obtain as required by 
the VCAA.  The RO must provide the appellant with such 
information, as required by law.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

The duty to assist includes obtaining additional treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  In an 
August 1997 rating decision, the RO granted service 
connection for the above disabilities and, subsequently, in a 
September 1997 rating decision assigned separate, initial 10 
percent disability ratings, effective from March 20, 1997.  
The veteran submitted her initial notice of disagreement with 
the assigned ratings in September 1997.  In a March 1999 
statement, the veteran indicated that she had sought private 
treatment because she could not see a podiatrist at VA 
Medical Center (VAMC) as much as she needed.  In compliance 
with the January 1999 Board remand, the RO asked the veteran 
to identify and to sign releases to obtain records from 
health care providers who had treated her for her service-
connected bilateral foot disorders.  The veteran reported 
that she had been treated at the VAMC and by Dr. Phyllis 
Jones-Allen in August 1998 and at Grady Memorial Hospital in 
September 1997, signed releases, and submitted treatment 
records from Dr. James Bouchard for treatment in March 1999.  
The RO requested records from Dr. Phyllis Jones-Allen in 
April 1999 and from Grady Memorial Hospital in August 1999; 
however, neither health care provider furnished the requested 
records.  In compliance with the Board's remand, the RO 
associated with the record VA examination reports and 
treatment records from May 1977 to June 2000.  The duty to 
assist includes obtaining pertinent non-VA and VA treatment 
records.  The Board feels that another attempt should be made 
by the RO to obtain treatment records.  The RO should ask the 
veteran again to identify and sign releases for health care 
providers that have treated her for her service-connected 
foot disorders since March 1997 and should obtain missing 
non-VA and recent VA treatment records, in particular ones 
from Dr. Jones-Allen and from Grady Memorial Hospital.  

As the veteran has not been afforded an examination since 
July 1999, the veteran will be re-examined to ascertain the 
nature and extent of her service-connected foot disorders.  
The Board observes that VA examiners have noted that the 
veteran has surgical scarring on both feet; however, the RO 
did not address whether separate ratings for surgical scars 
are warranted under Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The rating criteria pertaining to skin disorders, to 
include scars, were recently amended, effective August 30, 
2002.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  
Consequently, the veteran will be afforded VA orthopedic and 
skin examinations to consider the old and new skin rating 
criteria.  The RO also failed to indicate whether "staged" 
ratings would be warranted for the veteran's foot disorders 
under Fenderson v. West, 12 Vet. App. 119 (1999).  Since the 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability ratings, it is not the present level of disability 
that is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  For these reasons, a remand is required.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated her for 
bilateral foot disorders since March 1997 
to the present.  The RO should attempt to 
obtain records from each health care 
provider she identifies and indicates may 
still have records available, if not 
already in the claims file.  In 
particular, the RO should obtain missing 
records from Dr. Jones-Allen and Grady 
Memorial Hospital and recent records from 
the Atlanta VA Medical Center.  If 
records are unavailable, please have the 
provider so indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
dermatological examinations to determine 
the nature and extent of the veteran's 
service-connected bilateral foot 
disabilities.  All indicated tests or 
studies deemed necessary should be done.  
The claims file and treatment records 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.

First, the veteran should be examined by 
an orthopedist to determine the nature 
and extent of her bilateral foot 
disorders, including hallux and pes 
planus.  If range of motion studies 
demonstrate any limitation of motion, the 
examiner should discuss whether the 
limitation may be objectively confirmed 
by findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  The examiner should 
specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected foot disabilities and indicate 
whether there is evidence of marked 
deformity (pronation, abduction, etc.), 
tenderness of plantar surfaces, inward 
displacement and spasm of the tendo 
achillis on manipulation not improved by 
orthopedic shoes or appliances, swelling 
on use, or callosities.  The examiner 
should clearly outline the rationale for 
any opinion expressed.

Second, the dermatological examiner 
should expressly give the extent of the 
surgical scarring on the left foot in 
square inches or square centimeters, 
should indicate whether the veteran's 
surgical scarring is unstable (i.e., 
frequent loss of covering of skin over 
the scar), deep, superficial (i.e., not 
associated with underlying tissue 
damage), poorly nourished with repeated 
ulceration, or tender and/or painful on 
objective demonstration, and whether the 
scar limits the function of, or causes 
limited motion of, the affected part.  
The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  

3.  The RO must review the entire file 
and ensure for the issues on appeal 
compliance with the duty to assist, 
documentation and notification 
requirements set forth in the VCAA, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant, as set forth in 
the VCAA.

4.  Following completion of 1 through 3 
above, the RO should readjudicate the 
veteran's increased rating claims, 
including any additional evidence 
obtained on remand.  In particular, the 
RO's review should include consideration 
of staged ratings for the veteran's 
bilateral foot disabilities under 
Fenderson v. West, 12 Vet. App. 119 
(1999), all applicable diagnostic codes 
under 38 C.F.R. § 4.71a including 
Diagnostic Codes 5276 for pes planus and 
5280 for hallux valgus, and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2002), and separate ratings for surgical 
scarring under Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) with consideration 
of the former and current skin rating 
criteria.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2002).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and her representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




